OFFICE    OF THE AlTORNEY GENERAL OF TEXAS
                               AUSTIN




Honorable hank X. Vanas
County Attorney
Madina County
Honda, Texas




           ,Yoprrequest ror
Sul4   considered br thi




           Since the CommI.eeioaers * Court merely authorize8       the
appofntment ot a deputy County Treasurer and exsroiaes          no oontrol
over the person to be, $eleateb for the plaas,       e1the.r by appOint-
iQg 8UOit pSr8OQ Or by k?OnffrdLl43 hia appOiQtmQQts      it ilr oW OpiQiOQ
Honorable Frank 31. Vanoe, pigs   2.


undo? the authorities  oited in Opinions Elms. O+J&    O-4330 a~$
o-4720 of this department, oople8  or nhloh ara snalo8od hamwIth
for hour inform&Ion,  that awh appointment   would not b* lllrgal.


                                        Yours very truly




                                                                     .